department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division dec uil 419a tep la tz legend company note trust amount a amount b amount c entity date a loan terms a loan terms b loan terms c loan terms d loan terms e dear this is in response to a request submitted on your behalf by your authorized representatives dated dated supplement issued to you as supplemented by additional correspondence in which you requested a private_letter_ruling to the prior ruling which was previously as described in more detail below the prior ruling addressed among other things the tax treatment of the contribution of note to trust your concerns the tax treatment of prepayment of note and the tax treatment of a transfer of note by trust to a third party ruling_request facts the background facts are set forth in the prior ruling the following facts and representations have been submitted under penalty of perjury in support of the ruling requested pursuant to a settlement agreement company became obligated to contribute note to trust to provide for trust’s payments of employees’ post-retirement medical benefits or date a company contributed note to trust with a principal_amount of amount a and an implied amount b loan terms b the interest rate payable on note was greater than the long-term applicable_federal_rate in effect for date a the note indenture provides that note is loan terms c and prepayable at any time company has a right of first offer rofo in the event that trust wishes to dispose_of all or a portion of note to a third party for cash the holder of note may demand that company loan terms d the loan terms e interest rate payable in amount c loan terms a instailments the prior ruling addresses among other things the tax treatment of company's contribution of note to trust the prior ruling concluded that each annual installment on note paid to trust is a contribution to trust and e ach such contribution is deductible by company subject_to any capitalization requirement generally applicable to such contributions under sec_263a of the code or otherwise pursuant to sec_419 and sec_419a of the code for the taxable_year in which the installment_payment is made to trust the prior ruling further states that each such contribution was only deductible to the extent that as of the date of the contribution the amount of the contribution does not exceed the unfunded present_value of benefits to be provided through trust the prior ruling does not address the consequences of a prepayment or transfer of note to a third party you represent that events subsequent to the prior ruling have increased the likelihood that note will be transferred or prepaid you have asked us to assume and we are so assuming that any transfer would be solely for cash rulings requested upon prepayment of note or portions thereof in cash by company pursuant to the note indenture and or repurchase of note by company pursuant to the right of first offer such prepayment is deductible by company in the taxable_year in which it is made subject_to any capitalization requirement otherwise applicable to note and provided that the amount of the prepayment does not exceed the unfunded present_value of benefits to be provided through the trust as of the date of prepayment the cash proceeds received by trust from a transfer constitute a contribution by company to trust and such contribution in the amount of such transfer proceeds is deductible by company in the taxable_year in which the transfer is made subject_to any capitalization requirement otherwise applicable to note and provided that the amount of cash proceeds does not exceed the unfunded present_value of benefits to be provided through trust as of the date of transfer upon the sale of note by trust other than pursuant to the right of first offer company is considered to have issued a debt_instrument to the transferee of note with terms identical to those remaining on note as of the transfer date and with an issue_price equal to the amount of the transfer proceeds law sec_162 of the internal_revenue_code provides for a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-10t q a-2 of the income_tax regulations provides that sec_419 governs the deduction of contributions paid_or_accrued by an employer with respect to a welfare_benefit_fund within the meaning of sec_419 sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter deductible shall subject_to the limitation in sec_419 be deductible under sec_419 for the taxable_year when paid but if they would otherwise be sec_1_419-1t q a-10 a states in part that contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible only to the extent that the contributions satisfy the requirements of sec_162 or sec_212 ' sec_1_419-1t q a-10 d provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 the rules of sec_263 sec_446 and sec_461 will be treated as having been satisfied to the extent the contributions satisfy the otherwise applicable rules of sec_419 thus for example contributions to a welfare_benefit_fund will not fail to be deductible under sec_419 merely because they create an asset with a useful_life extending substantially beyond the close of the taxable_year if such contributions satisfy the otherwise applicable_requirements of sec_419 analysis ruling_request the prior ruling held that each annual installment_payment on note was deductible by company as a contribution to trust under sec_419 and sec_419a in the taxable_year in which made subject_to the limitations stated above the same analysis applies to a prepayment of note as would apply to each annual installment making payments in right of first advance pursuant to a prepayment provision in the note indenture or a offer does not adversely affect the deductibility of the payment accordingly upon prepayment of note or portions thereof in cash by company pursuant to the note indenture and or the repurchase of note by company pursuant to the right of first offer such prepayment is deductible by company in the taxable_year in which it is made subject_to any capitalization requirement otherwise applicable to note and only to the extent that the amount of the prepayment does not exceed the unfunded present_value of benefits to be provided through trust as of the date of prepayment ruling_request sec_419 provides that contributions paid_or_accrued by an employer’ emphasis added are deductible for the taxable_year when paid subject_to the other limitations of sec_419 if trust transfers note to a third party the third party will pay trust for note and thereafter company will pay annual installments to the third party for purposes of sec_419 payment by company is considered to occur when trust receives the payment from the third party ‘the regulations refer to deductibility under sec_162 and sec_212 rather than otherwise deductibility because they were published before technical corrections of sec_419 were enacted this approach is consistent with the policy of 429_us_569 which interpreted the analogous payment requirement in sec_404 the supreme court explained that the policy behind the payment requirement is to insure the integrity of the employees’ plan and insure the full advantage of any contribution which entitles the employer to a tax_benefit id pincite here when note is transferred to a third party and the third party pays proceeds to trust trust will get the full advantage of the contribution that entitles company to a tax_benefit accordingly any cash proceeds received by trust from a transfer of note to a third party constitute a contribution by company to trust and such contribution in the amount of such transfer proceeds is deductible by company in the taxable_year in which the transfer is made subject_to any capitalization requirement otherwise applicable on note and only to the extent that the amount of the cash proceeds does not exceed the unfunded present_value of benefits to be provided through trust as of the date of transfer ruling_request because the contribution of note to trust does not by itself represent a paying out or reduction of company’s assets under williams the contribution of note by company to trust is not a transfer of property however this special treatment of note is no longer applicable when note is transferred to a third party because the policy of williams would no longer apply to a transferee that is not a welfare_benefit_fund or similar entity under the second ruling above company in effect is treated as receiving the cash proceeds from the third party in exchange for a new note and then contributing the cash proceeds to trust as a prepayment on note therefore upon a transfer of note to a third party company is treated for federal_income_tax purposes as incurring new indebtedness in respect of the third party transferee that is as if company issued a new note to the transferee third party with an issue_price equal to the transfer proceeds and with terms identical to those remaining on note as of the transfer date except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code or as to the consequences under title of erisa specifically no opinion is expressed regarding whether part or all of the contributions to trust must be capitalized under sec_263a pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representatives this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent please contact at with any questions about this letter sincerely yours donzell employee_plans technical group littlejohn manager h- enclosures deleted copy of letter_ruling notice of intention to disclose
